DETAILED ACTION

Election/Restrictions

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a computer implemented method, classified in H01L39/249.
II. Claims 11-16, drawn to a computer program product, classified in G06N10/00.
The inventions are independent or distinct, each from the other because:

Inventions II and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the computer program product of claims 11-16 may be used for a process that instructs a microcontroller to send a power on signal to a voltage controlled oscillator that is used for example for signal transmission or annealing devices that are not qubits rather than for “sending, by a microcontroller operatively coupled to a processor, a first power-on signal to a first voltage-controlled oscillator; generating, by the first voltage-controlled oscillator, a first electromagnetic wave based on the first power-on signal; and annealing a first Josephson junction of a first qubit by directing, via a first antenna, the first electromagnetic wave toward a first set of one or more capacitor pads of the first qubit, thereby heating the first Josephson junction of the first qubit, wherein the first qubit is on a superconducting qubit chip” as required by claim 1 or “sending, by a microcontroller of a system, one or more power-on signals to one or more voltage-controlled oscillators of the system; generating, by the one or more voltage-controlled oscillators, one or more electromagnetic waves based on the one or more power-on signals; and annealing one or more Josephson junctions by directing, via one or more antennas of the system, the one or more electromagnetic waves toward the one or more Josephson junctions, thereby heating the one or more Josephson junctions” as required by claim 9, it is noted that the language in claim 11 “cause the processor to: send, by a microcontroller operatively coupled to the processor, a first power-on signal to a first voltage-controlled oscillator; generate, by the first voltage-controlled oscillator, a first electromagnetic wave based on the first power-on signal; and anneal a first Josephson junction of a first qubit by directing, via a first antenna, the first electromagnetic wave toward a first set of one or more capacitor pads of the first qubit, thereby heating the first Josephson junction of the first qubit, wherein the first qubit is on a superconducting qubit chip” would require that the computer program product is capable of carrying out the claimed step and would not specifically require that it actually carries out the claimed step.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search  queries);
the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Deidra Ritcherson on 06/10/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows and all other claims remain unchanged as filed by applicant on 11/07/2019. 

11-16 (Canceled).

Allowable Subject Matter

Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance:

After completing a thorough search of independent claim 1, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a computer-implemented method, comprising: sending, by a microcontroller operatively coupled to a processor, a first power-on signal to a first voltage-controlled oscillator; generating, by the first voltage-controlled oscillator, a first electromagnetic wave based on the first power-on signal; and annealing a first Josephson junction of a first qubit by directing, via a first antenna, the first electromagnetic wave toward a first set of one or more capacitor pads of the first qubit, thereby heating the first Josephson junction of the first qubit, wherein the first qubit is on a superconducting qubit chip in combination with the rest of the limitations of the claim.

After completing a thorough search of independent claim 9, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a computer-implemented method, comprising: sending, by a microcontroller of a system, one or more power-on signals to one or more voltage-controlled oscillators of the system; generating, by the one or more voltage-controlled oscillators, one or more electromagnetic waves based on the one or more power-on signals; and annealing one or more Josephson junctions by directing, via one or more antennas of the system, the one or more electromagnetic waves toward the one or more Josephson junctions, thereby heating the one or more Josephson junctions in combination with the rest of the limitations of the claim.

The closest prior arts on record are Hertzberg (US-20190165244-A1) teaching a method annealing Josephson junctions with a laser, Kaput (US-20200272910-A1), Carroll (US-5625327-A), Got (US-20170104493-A1) and Goetz (J. Goetz, F. Deppe, K. G. Fedorov, P. Eder, M. Fischer, S. Pogorzalek, E. Xie, A. Marx, and R. Gross, Parity-Engineered Light-Matter Interaction", 7 August 2018, Phys. Rev. Lett. 121, 060503 (Year: 2018)) teaching methods of quantum annealing Josephson junctions in a SQUID using oscillating magnetic flux. However none of the existing prior arts on record teaches nor would be obvious to add such an element with and obvious motivation or breaking the functionality of the device.

Claims 2-8 and 10 are also allowed being dependent on allowable claims 1 or 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897